BURCH, J.
(concurring). I am satisfied the reason and result reached by Commissioner M-ISER are correct. In any case where the drawer of a draft is seeking to collect or receive a sum of money to which he is unconditionally entitled, the drawee is necessarily the agent of the drawer to receive the money. That was the situation in Marland Refining Co. v. Penn Soo Oil Co., 54 S. D. 10, 222 N. W. 594. But,'where the drawer is not entitled to the money unconditionally, or at all, the circumstances and intent of the parties must control. In the instant case appellant was making a loan to strangers through the office of the Farmers’ State Bank of Troy. The loan was secured by a chattel mortgage on cattle to be purchased-with the borrowed money. The mortgage was valueless as security until the mortgagors acquired title. There were things to be done to complete the loan, and, when the draft was drawn, the drawers had no right to expect it to be honored unconditionally. It was not unreasonable for appellant to appoint the cashier of the bank to supervise the remaining acts to be done in completion of the loan. The means employed to transmit the money to the then owner of the mortgaged cattle and effect the transfer of title to the cattle to appellant’s mortgagors was a convenient and not unusual business transaction. The draft was convenient in bookkeeping, but appellant in all probability had no intention to release control of the money or to pay it to respondents. Under their contract, respondents were not entitled to it. It is not at all likely that respondents could have drawn the money in person or could have chosen the drawee or controlled his actions. I think the circumstances plainly show Vaughn was appellant’s agent.